With regards to claims 3-9, the prior art does not or fairly teach the specific circuit configuration with emphasis on  one port of each of the bandpass filters being coupled to the transmission line loop at a location where constituent harmonic signals that propagate from the input/output port in both directions around the transmission line loop and are within the bandpass filters passband constructively interfere and an arbitrary waveform transmitted into the input/output port is divided into individual harmonic signals available at the harmonic frequency ports, and reciprocally, individual harmonic signals transmitted into the harmonic frequency.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gerlach US Patent 4,323,855 “Mic combiner using unmatched diodes”.
 Nemit et al US Patent 4,254,386 “Three way, equal phase combiner/ divider network adapted for external isolation resistors”. 
Pon US Patent 3,229,233 “Variable power division hybrid ring directional coupler”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





January 28, 2022
/K.E.G/Examiner, Art Unit 2843  

/Stephen E. Jones/Primary Examiner, Art Unit 2843